 



Exhibit 10.4
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by
and between DiscLive, Inc., a Delaware corporation (the “Company”), and Paul
Marin (“Employee”), upon the following terms and conditions:
     1. Employment. For the three (3) year period commencing on March 1, 2006
(the “Effective Date”) and terminating on February 28, 2009 (the “Term”), the
Company shall retain the services of Employee as Vice President and Chief
Operating Officer to perform such duties and services as may be assigned to him
by the President and Chief Executive Officer of the Company, including, without
limitation, those duties set forth in Paragraph 6 hereof.
     2. Acceptance by Employee. Employee hereby accepts his engagement by the
Company to serve as Vice President and Chief Operating Officer of the Company,
as provided in Paragraph 1 above, and agrees to perform the duties of such
position in accordance with the terms of this Agreement.
     3. Compensation. As full and complete compensation for the services to be
rendered to the Company by Employee hereunder, the Company shall pay to Employee
a salary at the following annual rates during the Term: (A) for the first full
12-month period of the Term commencing on the Effective Date during which
Employee serves as Vice President and Chief Operating Officer (March 1, 2006
through February 28, 2007), the annual base salary of Employee shall be $94,800;
(B) for the second full 12-month period of the Term during which Employee serves
as Vice President and Chief Operating Officer (March 1, 2007 through
February 29, 2008), the annual base salary of Employee shall be $99,540; and
(C) for the third full 12-month period of the Term during which Employee serves
as Vice President and Chief Operating Officer (March 1, 2008 through
February 28, 2009), the annual base salary of Employee shall be $104,517. All
salary shall be payable by the Company to Employee on a current basis as
services are rendered in accordance with regular payroll practices of the
Company. The first payment hereunder shall be made on March 15, 2006.

          DiscLive — Bair Employment Agreement   -1-    





--------------------------------------------------------------------------------



 



     4. Benefits. During the Term, Employee will be entitled to participate in
any benefit plan that is commonly made available to employees at all other
companies that are affiliated with the Company, subject to the limitations,
restrictions and terms of said policies.
     5. General Expenses and Other Benefits.
          A. The Company shall reimburse Employee during the Term for all
appropriately documented expenses reasonably incurred by him in the performance
of his duties for the Company hereunder that are approved in advance by the
Chairman of the Board of Directors of the Company.
          B. Employee shall be entitled to vacation time as is customarily made
available to the Company’s executive employees. Employee’s vacation shall be
determined at such times as shall be reasonably agreed upon by Employee and the
Chairman the Board of Directors of the Company.
     6. Responsibilities and Duties; Promotional Activities.
          A. During the Term, Employee shall devote substantially all of his
time, attention, skills and energy (vacation time and absence for sickness or
similar disability excepted) to the business and affairs of the Company. He
shall function as Vice President and Chief Operating Officer and shall, on a
first priority basis, perform any and all Company-related duties as may be
assigned to him from time to time by the President and Chief Executive Officer
of the Company.
          B. Employee shall not, to the detriment of the Company or in conflict
or in competition with the Company or its personnel, make public appearances,
participate in radio or television programs, write or sponsor newspaper or
magazine articles, or sponsor commercial products or services.

          DiscLive — Bair Employment Agreement   -2-    





--------------------------------------------------------------------------------



 



     7. Representations and Warranties. Employee hereby represents, warrants and
agrees that:
          A. Employee has extraordinary and unique skill and ability and his
exclusive services rendered to the Company hereunder cannot be replaced or the
loss thereof adequately compensated in money damages. Any breach by Employee of
this Agreement will cause irreparable injury to the Company. Therefore, it is
agreed that in the event Employee in any manner breaches, or threatens to
breach, this Agreement, the Company, in addition to any other remedies that may
be available to it, shall have the right to obtain without the necessity of
posting any bond, from any court having jurisdiction, such equitable relief as
may be appropriate, including, without limitation, a decree enjoining Employee
from any further such breach, or threatened breach, of this Agreement. The
Employee further agrees that the seeking of such relief shall not be considered
a waiver of the arbitration agreement contained in Paragraph 26B.
          B. Employee has the full right, title and authority to enter into this
Agreement and perform his obligations hereunder.
          C. Employee has not granted, nor will he grant, any right, do any act
or enter into any agreement or understanding whatsoever that may or will
prevent, impair or hinder Employee’s full performance of his obligations
hereunder.
          D. Employee shall not conduct himself in any manner whatsoever nor do
any act, fail to do any act nor make any statement that may or will impair,
impugn, denigrate, disparage, or reflect negatively upon the name, reputation or
business interests of the Company, the owners of the Company or any officers,
directors, employees, partners or affiliates of the Company or of direct or
indirect owners of the Company.
     8. Exclusive Use of Talent and Duty of Loyalty. During the Term, Employee
shall not perform, directly or indirectly, any duties or provide any
consultative or related services for any other entity or person, nor, directly
or indirectly, control or otherwise be involved in any

          DiscLive — Bair Employment Agreement   -3-    





--------------------------------------------------------------------------------



 



business that is competitive with the Company. Employee agrees to exercise a
duty of loyalty and fidelity to the Company during the Term.
     9. Termination.
          A. The Company shall have the right to terminate the employment of
Employee under this Agreement for cause immediately upon written notice to
Employee. For purposes of this Agreement, “cause” shall mean the occurrence of
any of the following:
               (i) Employee’s failure to perform any of the duties, obligations
or responsibilities contemplated by this Agreement;
               (ii) The death of Employee;
               (iii) The disability of Employee (meaning the physical or mental
inability of Employee to perform the essential functions of his position, with
or without reasonable accommodation as required by law, for a period of 90
consecutive days or 90 days in a 180 day period, as determined by a physician
selected by the Company); provided, however, that termination of employment due
to disability shall not occur until Employee has exhausted all leave
entitlement, if any, under the Family and Medical Leave Act;
               (iv) Employee intentionally and knowingly uses or possesses
illegal drugs at any time, or intentionally and knowingly abuses alcohol while
in the course and scope of his employment with the Company or is impaired by
alcohol while driving any vehicle; or
               (v) Employee’s conviction or pleading nolo contendere to any
felony or misdemeanor, other than minor traffic violations or similar offenses.
Upon termination of Employee’s employment with the Company under this
Paragraph 9A, the Term shall end, and the Company will have no obligation to
provide or pay any compensation or

          DiscLive — Bair Employment Agreement   -4-    





--------------------------------------------------------------------------------



 



other payments to Employee under this Agreement that would have otherwise
accrued after such termination date.
          B. The Company may also terminate this Agreement upon written notice
to Employee on account of any reason other than as provided in Paragraph 9A.
Upon such termination of Employee’s employment with the Company under this
Paragraph 9B, the Term shall end, and the Company shall have no obligation to
provide or pay any compensation or other payments to Employee hereunder accruing
after such termination date, except that such termination shall in no way affect
Employee’s right to receive the lesser of (i) the aggregate of the sums payable
pursuant to Paragraph 3 for the remaining term of this Agreement in the amounts
and at the times called for by such paragraph and (ii) a sum equal to the
Employee’s then current annual compensation under Paragraph 3 payable in
accordance with the regular payroll practices of the Company over a period of
one year following the date of termination of this Agreement, in each case
subject to the offset provisions of Paragraph 10 below This provision shall
survive such termination.
     10. Right of Offset. In the event the Company shall terminate this
Agreement other than for cause, as defined by this Agreement, the Company shall
be entitled to offset any remaining salary due to Employee pursuant to
Paragraph 9B hereof against any compensation received by Employee during the
period the Company is required to continue payments to Employee hereunder. In
the event the Company shall determine that the compensation received by Employee
for such subsequent employment is below a rate reasonable for such employment,
the Company shall instead be entitled to offset compensation still owing to
Employee against such reasonable rate. This provision shall survive such
termination.
     11. Confidential Information.
          A. Company Information. Employee hereby covenants and agrees at all
times during the Term and thereafter to hold in strictest confidence, and not to
use, except for the benefit of the Company, or to disclose to any person, firm
or corporation without written authorization of the Company’s Board of
Directors, any of the Company’s Confidential

          DiscLive — Bair Employment Agreement   -5-    





--------------------------------------------------------------------------------



 



Information (as defined herein). Employee hereby understands and acknowledges
that “Confidential Information” means any and all information that relates to
the Company’s actual or anticipated business or research and development,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans or other information regarding the Company’s products or
services and markets therefor, customer lists and customers (including, but not
limited to, the Company’s customers on whom Employee called or with whom
Employee became acquainted during the Term), software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances or other business information.
Employee further understands that Confidential Information does not include any
of the foregoing items that is or becomes publicly known through no wrongful act
or omission of Employee or of others who were under confidentiality obligations
as to the item or items involved. Further, Employee shall not write, or supply
information to others for the purpose of writing, any books, periodicals or
other publications (including fictional accounts) concerning any current or
former employer, partner or indirect or direct owner of the Company or
communicate with reporters or other members of the media concerning any such
persons or any such Confidential Information. Employee acknowledges and agrees
that any and all information and reports obtained or produced by Employee in the
performance of his duties and responsibilities hereunder shall at all times
remain the confidential property of the Company. This provision shall survive
the termination or expiration of this Agreement.
          B. Third Party Information. Employee recognizes that the Company has
received, and in the future will receive, from third parties their confidential
or proprietary information, subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. Employee hereby agrees to hold all such confidential or proprietary
information in the strictest confidence, and not to disclose it to any person,
firm or corporation or to use it, except as necessary in carrying out his work
for the Company consistent with the Company’s agreement with such third party.

          DiscLive — Bair Employment Agreement   -6-    





--------------------------------------------------------------------------------



 



     12. Inventions.
          A. Inventions Retained and Licensed. Employee has attached hereto as
Exhibit A a list describing all inventions, original works of authorship,
developments, improvements and trade secrets that (i) were made by Employee
prior to the Effective Date, (ii) belong to Employee, (iii) relate to the
Company’s proposed business, products or research and development and (iv) are
not assigned to the Company hereunder (collectively, “Prior Inventions”); or, if
no such list is attached, Employee represents and warrants to the Company that
there are no such Prior Inventions. Employee hereby agrees that he will not
incorporate, or permit to be incorporated, any Prior Invention owned by Employee
or in which Employee has an interest into a Company product, process or service
without the Company’s prior written consent. Notwithstanding the foregoing
sentence, if, in the course of Employee’s employment with the Company, Employee
incorporates into a Company product, process or service a Prior Invention owned
by Employee or in which Employee has an interest, Employee hereby grants to the
Company a nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual,
worldwide license to make, have made, modify, use and sell such Prior Invention
as part of, or in connection with, such product, process or service, and to
practice any method related thereto.
          B. Assignment of Inventions. Employee hereby covenants and agrees that
Employee will promptly make full written disclosure to the Company, will hold in
trust for the sole right and benefit of the Company, and hereby assign to the
Company, or its designee, all Employee’s right, title and interest in and to any
and all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas, trademarks or trade secrets, whether
or not patentable or registrable under copyright or similar laws, which Employee
may, solely or jointly, conceive or develop or reduce to practice, or has or
cause to be conceived or developed or reduced to practice, prior to or during
the period of time Employee is in the employ of the Company (collectively,
“Inventions”). Employee further acknowledges and understands that all original
works of authorship that are made by Employee (solely or jointly with others)
within the scope of and during the period of Employee’s employment with the
Company and that are protectable by copyright are “works made for hire,” as that
term is defined in the United States Copyright Act. Employee hereby understands
and agrees that the decision whether or not

          DiscLive — Bair Employment Agreement   -7-    





--------------------------------------------------------------------------------



 



to commercialize or market any Invention is within the Company’s sole discretion
and for the Company’s sole benefit and that no royalty will be due to Employee
as a result of the Company’s efforts to commercialize or market any such
Invention.
          C. Inventions Assigned to the United States. Employee hereby covenants
and agrees to assign to the United States government all Employee’s right, title
and interest in and to any and all Inventions whenever such full title is
required to be in the United States by a contract between the Company and the
United States or any of its agencies.
          D. Maintenance of Records. Employee hereby agrees to keep and maintain
adequate and current written records of all Inventions during the term of
Employee’s employment with the Company. The records will be in the form of
notes, sketches, drawings and any other format that may be specified by the
Company. The records will be available to the Company and remain the Company’s
sole property at all times.
          E. Patent and Copyright Registrations. Employee hereby covenants and
agrees to assist the Company, or its designee, at the Company’s expense, in
every proper way to secure the Company’s rights in any Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including, but not limited to, the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments that the Company deems necessary in order to apply for
and obtain such rights and in order to assign and convey to the Company, its
successors, assigns, and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. Employee hereby
further agrees that Employee’s obligation to execute, or cause to be executed,
when it is in Employee’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement. If the Company is unable
because of Employee’s mental or physical incapacity or for any other reason to
secure Employee’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering any
Inventions or original works of authorship assigned to the Company as above,
then Employee hereby irrevocably designates and

          DiscLive — Bair Employment Agreement   -8-    





--------------------------------------------------------------------------------



 



appoints the Company and its duly authorized officers and agents as Employee’s
agent and attorney in fact, to act for and in Employee’s behalf and stead to
execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by
Employee.
     13. Solicitation of Employees. Employee hereby agrees that for a period of
two (2) years immediately following the termination of Employee’s relationship
with the Company for any reason (whether with or without cause, at the option
either of the Company or Employee, with or without notice), Employee will not,
either directly or indirectly, solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment or contractors to terminate their
relationship with the Company, or hire or take away such employees or
contractors, or attempt to solicit, induce, recruit, encourage, hire or take
away employees or contractors of the Company, either for himself or for any
other person or entity.
     14. Interference. Employee hereby agrees that during the course of
Employee’s employment and for a period of two (2) years immediately following
the termination of Employee’s relationship with the Company for any reason
(whether with or without cause, at the option either of the Company or Employee,
with or without notice), Employee will not, either directly or indirectly,
interfere with the Company’s relationships with any of its customers or clients
whom Employee served or whose names became known to Employee during the course
of Employee’s employment (“Covered Clients or Customers”). This paragraph is
geographically limited to any location or place of business where a Covered
Client or Customer is present and available for solicitation at that time.
Employee hereby acknowledges that he may not avoid the purpose and intent of
this paragraph by engaging in conduct within the geographically limited area
from a remote location through means such as telecommunications, written
correspondence, computer generated or assisted communications, or other similar
methods.

          DiscLive — Bair Employment Agreement   -9-    





--------------------------------------------------------------------------------



 



     15. Covenant Not to Compete.
          A. Employee hereby covenants and agrees that during the Term and for a
period of two (2) years immediately following the termination of Employee’s
relationship with the Company for any reason (whether with or without cause, at
the option either of the Company or Employee, with or without notice), Employee
will not without the Company’s prior written consent, either directly or
indirectly, (i) serve in any capacity that could require Employee to use any of
the Confidential Information, goodwill or training that Employee received or had
access to during Employee’s employment with the Company, including, as an
advisor, agent, supervisor, consultant, contractor, director, employee, officer,
partner, proprietor or otherwise of, (ii) have any ownership interest in (except
for passive ownership of one percent (1%) or less of any entity whose securities
have been registered under the Securities Act of 1933, as amended, or Section 12
of the Securities Exchange Act of 1934, as amended) or (iii) participate in the
organization, financing, operation, management or control of, any business in
competition with the Company’s business as conducted by the Company during the
course of Employee’s employment with the Company (including any customer of the
Company). The foregoing covenant shall cover Employee’s activities in every part
of the Territory (as defined herein). “Territory” shall mean (i) all counties in
the State of Texas, (ii) all other states of the United States of America and
(iii) all other countries of the world; provided that, with respect to clauses
(ii) and (iii), the Company either (1) derives at least five percent (5%) of its
gross revenues from such geographic area prior to the date of the termination of
Employee’s relationship with the Company or (2) has active plans for the
introduction of such product or services in such geographic area within six
(6) months of the date of the termination of Employee’s relationship with the
Company. Employee stipulates that the foregoing is a reasonable geographic area
because of the scope of the Company’s operations and Employee’s activities, and
that this paragraph creates a narrowly tailored advance approval requirement in
order to avoid unfair competition and irreparable harm to Company and is not
intended or to be construed as a general restraint from engaging in a lawful
profession or a general covenant against competition. Further, Employee hereby
agrees that Employee may not avoid the purpose and intent of this paragraph by
engaging in conduct within the geographically limited area from a remote
location through means such as telecommunications, written correspondence,
computer generated or assisted communications, or other similar methods.

          DiscLive — Bair Employment Agreement   -10-    





--------------------------------------------------------------------------------



 



          B. Employee hereby understands and acknowledges that Employee’s
fulfillment of the obligations contained in this Agreement, including, but not
limited to, Employee’s obligation neither to use, except for the benefit of the
Company, or to disclose the Company’s Confidential Information and Employee’s
obligation not to compete contained in Paragraph 15.A. above is necessary to
protect the Company’s Confidential Information and to preserve the Company’s
value and goodwill. Employee hereby further acknowledges the time, geographic
and scope limitations of Employee’s obligations under Paragraph 15.A. above are
reasonable, especially in light of the Company’s desire to protect its
Confidential Information, and that Employee will not be precluded from gainful
employment if Employee is obligated not to compete with the Company during the
period and within the Territory as described above.
          C. The covenants contained in Paragraph 15.A. above shall be construed
as a series of separate covenants, one for each city, county and state of any
geographic area in the Territory. Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenant contained
in Paragraph 15.A. above. If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event the provisions of Paragraph 15.A. above
are deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, then permitted by such law.
     16. Returning Company Documents, etc. Employee hereby agrees that, at the
time of leaving the employ of the Company, Employee will deliver to the Company
(and will not keep in his possession, recreate or deliver to anyone else) any
and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by Employee pursuant to his employment with the Company or
otherwise belonging to the Company, its successors or assigns, including, but
not limited to, those records maintained

          DiscLive — Bair Employment Agreement   -11-    





--------------------------------------------------------------------------------



 



pursuant to Paragraph 12.D. above. In the event of the termination of Employee’s
employment, Employee hereby agrees to sign and deliver the “Termination
Certification” attached hereto as Exhibit B.
     17. Survival of Covenants. Each of the provisions or restrictions set forth
in Paragraphs 6B. 9B, 10, 11, 12, 13, 14, 15, 16, 19, 21 and 22 hereof shall
survive the termination of Employee’s employment with Company. Further, the
existence of any claim or cause of action by Employee against Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to
enforcement by Company of such provisions or restrictions, and in the event an
enforcement remedy is sought for Employee’s violation of any of those provisions
or restrictions, the time periods provided for in such paragraphs, if any, shall
be extended by one day for each day Employee failed to comply with the provision
or restriction at issue.
     18. Standards. Employee shall comply with the Company’s policies for its
employees as adopted from time to time and shall act at all times with due
regard to public convention and morals, and shall refrain from engaging in
conduct, committing any act or becoming involved in any situation or occurrence
that will bring Employee into public disrepute, scandal, contempt or ridicule or
which prejudices or is detrimental to the Company, its owners or employees.
     19. Notification of New Employer. In the event that Employee leaves the
employ of the Company, Employee hereby grants consent to notification by the
Company to Employee’s new employer about Employee’s rights and obligations under
this Agreement.
     20. Further Assurances; No Conflict. Employee agrees to execute any proper
oath or verify any proper document required to carry out the terms of this
Agreement. Employee represents that his performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by Employee in confidence or in trust prior to his
employment by the Company. Employee has not entered into, and Employee agrees
that Employee will not enter into, any oral or written agreement in conflict
herewith.

            -12-    





--------------------------------------------------------------------------------



 



     21. Attorneys’ Fees. If either party hereto commences any action or
proceeding in connection with or to enforce or interpret any term or provision
of this Agreement, the prevailing party, as determined by the persons or persons
who try the facts, shall be entitled to receive from the losing party such
prevailing party’s reasonable and necessary attorneys’ fees and costs incurred
in connection therewith.
     22. Limit of Liability. No liability or obligation of any sort to Employee
shall exist until Employee gives the Company written notice of his claim and the
Company fails to cure or remedy the claim within thirty (30) days of Employee’s
written notice. Any such liability or obligation shall come solely from the
assets of the Company, and no owner, partner, shareholder, officer, employee or
director of the Company shall be individually or personally liable for any
claim, liability or obligations arising under this Agreement or arising out of
Employee’s employment. This provision shall survive the termination or
expiration of this Agreement.
     23. Headings. Paragraph headings in this Agreement shall not affect in any
way the meaning or interpretation of any provisions of this Agreement.
     24. Severability. The illegality, invalidity or unenforceability of a
provision herein shall not affect the legality, validity or enforceability of
any other provision herein.
     25. Notices. All notices or communications to either party hereunder shall
be in writing and shall be deemed given when personally delivered, or when
mailed by certified mail, return receipt requested, postage prepaid, addressed
as follows:

     
If to Company:
  DiscLive, Inc.
 
  10488 Brockwood Road
 
  Dallas, Texas 75238
 
  Attn: Chairman
 
   
 
  With Copy to (which shall not constitute notice):
 
   
 
  Robert Hart
 
  5424 Deloache Avenue
 
  Dallas, Texas 75220

            -13-    





--------------------------------------------------------------------------------



 



     
If to Employee:
  Paul Marin
 
  5201 Belle Chasse Lane
 
  Frisco, Texas 75035

     26. Applicable Law and Agreement to Arbitration.
          A. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD FOR CONFLICTS OF LAWS
PRINCIPLES. EACH PARTY HERETO HEREBY EXPRESSLY CONSENTS TO THE PERSONAL
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN DALLAS, TEXAS FOR ANY
LAWSUIT FILED ARISING FROM OR RELATING TO THIS AGREEMENT, SUBJECT IN ALL
RESPECTS TO THE PROVISIONS OF PARAGRAPH 26B BELOW.
          B. Except as otherwise expressly provided herein, the parties further
agree that any and all disputes between the parties concerning this Agreement,
the performance under this Agreement, or otherwise related to the parties’
relationship, shall be submitted to arbitration with JAMS/Endispute under short
form submission or as otherwise agreed to between the parties, in Dallas County,
Texas. The seeking of equitable relief from a court of law pending the
institution of arbitration by either party, shall not be deemed or considered to
be a waiver of the parties’ agreement to arbitrate their disputes.
     27. Assignment. This Agreement, and the rights, benefits and interests
hereunder, may not be assigned, transferred or pledged by Employee in any way.
The rights of the Company hereunder may be assigned to any entity that succeeds
to substantially all of the operations of the Company through any asset or stock
transfer, provided that any assignee agrees, in writing, to perform all of the
Company’s obligations hereunder.
     28. Entire Agreement. This Agreement sets forth the entire understanding
between the parties with respect to subject matter hereof and supersedes and
replaces all prior and contemporaneous warranties, representations and
agreements, whether written or oral, relating to the subject matter hereof and
Employee is not relying on any such warranties, representations or

            -14-    





--------------------------------------------------------------------------------



 



agreements in executing this Agreement. This Agreement may not be amended or
modified except by written agreement executed by Employee and the Company.
     29. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
     30. Voluntary and Informed Acts. Employee hereby acknowledges and agrees to
each of the following items:
          A. Employee is executing this Agreement voluntarily and without any
duress or undue influence by the Company or anyone else;
          B. Employee has carefully read this Agreement; Employee has asked any
questions needed for Employee to understand the terms, consequences and binding
effect of this Agreement and fully understand them; and
          C. Employee has had the opportunity to seek the advice of an attorney
of his choice before signing this Agreement, and has either obtained such advice
or does not wish to seek it.
SIGNATURE PAGE FOLLOWS

            -15-    





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the 7th day
of March 2006, to be effective as of March 1, 2006.

              EMPLOYEE       DISCLIVE, INC.,         a Delaware corporation
 
           
 
      By:    
 
           
Paul Marin
      Name:   Zach Bair
 
      Title:   President and Chief Executive Officer

            -16-    





--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
            No inventions or improvements
            Additional Sheets Attached
Signature of Employee:
                                                              
Print Name of Employee:
                                                            
Date:                                         





--------------------------------------------------------------------------------



 



EXHIBIT B
TERMINATION CERTIFICATION
     I certify that I do not have in my possession, nor have I failed to return,
any devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items belonging to
DiscLive, Inc., its parents, subsidiaries, affiliates, successors or assigns
(together, the “Company”).
     I further certify that I have complied with all the terms of the Employment
Agreement signed by me, including, but not limited to, the reporting of any
Inventions or Other Inventions (as such terms are defined therein).
     I confirm and reaffirm my agreements, covenants, understandings and
acknowledgements contained in the Employment Agreement.
Date:                                         

     
 
   
 
  (Employee’s Signature)
 
   
 
   
 
  (Type/Print Employee’s Name)

